                                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF NEW YORK



  IN RE:                                                                 $                            CASE   NO.    19-r0843

  AURORA COMMERCIAL CORP                                                 $


  DEBTORS(S),                                                            $                            CHAPTER       11


                                             NOTICE OF APPEARANCE AND REOUEST
                                            F'OR SERVICE OF NOTICES AND PI,EADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    HARRIS COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies       ofall motions notices,

 repofts, briefs, applications, adversary proceedings, proposed orders, confirmed copies oforders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to        l1 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) afi

 (b),3017(a), and 9013 ofthe Federal Rules ofBankruptcy Procedure,

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forlh below.


                                                              Certificate of Service

I do hereby cerriry that on I   0     day   of II\CLIA         ,zorq, a copy ofthe above and foregoing has been this date served
                                                          J
electronically or mailed to the parties listed   below:

    ALBERT TOGUT                                    sourHERN (NY) U.S. TRUSTEE
    ONE PENN PLAZA, SUITE 3335                      US FEDERAL BUILDING
    NEWYORK,NY 10I19                                201 VARICK STREET, ROOM 1006
                                                    NEWYORK,NY 10014

                                                              LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                              PO Box 3064
                                                              HOUSTON, TX77253-3064
                                                              Telephone: (1 13) 844-3400
                                                              Facsimile: (113)844-3503
                                                              Email:         houston_bankruptcy@publicans.com



                                                              By


                                                                         05874400 TX
